DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 31-53 are pending in the application.
Claim Objections
Claims 31-53 are objected to because of the following informalities:  claim 1 recites a step b) of attaching to each molecule a label, and another step b) for detecting the new first and second molecule. It makes the claim confusing whether both steps are a single step. If not, it is suggested to change the later step to step c). Claims 32-53 are objected to for same reason because they depend on claim 31.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 35, 36, 40 and 50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) mapping sequencing reads to a reference sequence (claim 35), aligning sequencing reads (claim 36), scoring a label sequence in sequencing reads (claim 40) and determining a disease state of the subject based on the numbers of the one or more occurrence of the first molecule and the second molecule (claim 50), which are in the mental process grouping of the abstract idea. This judicial exception is not integrated into a practical application because the claims do not recites how to use the result from this mental process in any application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional steps (a-b) are directed to steps for data gathering, and are mere extra-solution activity that are highly general and does not further limit the abstract idea to a practical application.  Therefore, the claims are not patent eligible under 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31 and 53, the word “derived” renders the claim indefinite because the nature and number of derivative process is unknown. The specification teaches that the subject may be human, animal and plant environment.  It is unclear what characteristic of the sample must have to meet the limitation that it is derived from human, animal, plant environment.
Dependent claims 32-53 are rejected for same reason because they depend on claim 31.  
Regarding claim 41, the recitation of “comprising adding one or more adaptors to the occurrences of the first target molecule or the second target molecule” renders the claim indefinite because it is unclear when this adding step occurs in the context of the method steps recited in claim 31. Does it mean the adapter is added in step a), b) or in between.
Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how to determine a disease state of the subject based on the number of occurrences of the target molecule.  It is unclear what step must be performed to determine a disease state from a sample from human, animal, or plant environment.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 32, 41-44, 46 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 18, 20-23, 25, 42, 43, 52 of U.S. Patent No.8,835,358. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a method that comprise steps that overlap in scope.
Claim 31 (of the present application) is drawn to a method that comprises attaching a label sequence to a plurality of occurrences of a first and second target sequence, and detecting the new molecule having label attached to the target sequences by detecting the label sequence, wherein the number of label is m, and number of occurrences of first and second target molecule is n1 and n2 respectively, and the ratio of the greater of n1 and n2 to m is smaller than 0.2.  Claim 32 further limits the ratio to smaller than 0.2.
Claim 1 of the ‘358 patent is drawn to a method that comprises attaching a label from a set of diverse labels to each occurrence of a first target molecule and detecting each molecule by detecting each label present on the new molecule and counting the number of new molecules, wherein the number of label is m, and the number of first molecule is n. Claim 2 from the ‘358 patent further recites that the ratio of m to n is greater than 50. 
It would have been obvious to an ordinary skilled in the art that the claimed method of claims 31 and 32 of the present application would have been obvious in view of claims 1 and 2 of the ‘358 patent because they are both directed to attaching a label to a number of occurrences of a target molecule and counting the new labeled molecules. The ratio of m to n is greater than 50 claimed in claim 2 of the ‘358 patent is same as the ratio of n to m smaller than 0.02 claimed in claim 32 of the present application. Although the method in claims 1 and 2 of the ‘358 patent does not recite a second target molecule, it would have been obvious to an ordinary skilled in the art that multiple targets may be present in the sample for practice the same method, this is evidenced by claims 42 and 43 of the ‘358 patent, wherein the method recites additional target molecules are included in the sample.  Therefore, claims 31 and 32 would have been obvious variation of the method as claimed in claims 1, 2, 42 and 43 of the ‘358 patent.
Regarding claim 41 of the present application, claim 52 of the ‘358 patent also recites the label comprises adapter.
Regarding claims 42 and 43 of the present application, claim 18 of the ‘358 patent also recites reverse transcription of the first target molecule. 
Regarding claim 44 of the present application, claim 23 of the ‘358 patent also recites the label comprises oligo-dT.
Regarding claim 46 of the present application, claim 20-22 of the ‘358 patent also recites the target molecule is RNA.
Regarding claim 47 of the present application, claim 25 of the ‘358 patent also recites the target molecule is DNA.
Claims 31, 33-37, 41, 42, 49, 52 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 10, 22, 23, 25, 29 and 34 of U.S. Patent No.10,619,203. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a method that comprise steps that overlap in scope.
Claim 31 (of the present application) is drawn to a method that comprises attaching a label sequence to a plurality of occurrences of a first and second target sequence, and detecting the new molecule having label attached to the target sequences by detecting the label sequence, wherein the number of label is m, and number of occurrences of first and second target molecule is n1 and n2 respectively, and the ratio of the greater of n1 and n2 to m is smaller than 0.2.  
Claim 1 of the ‘203 patent is drawn to a method of randomly attaching label sequences from a set of m label sequences to first target molecule that comprises a first allele at a first polymorphic site and a second target molecules that comprises a second allele at a second polymorphic site in a sample, and detecting the new molecule having label attached to the target sequences by detecting the label sequence, wherein the number of label is m, and number of occurrences of first and second target molecule is n1 and n2 respectively, and the ratio of the greater of n1 and n2 to m is smaller than 0.2.  
It would have been obvious to an ordinary skilled in the art that the claimed method of claim 1 of the ‘203 patent is same as the claimed method of claim 31 of the present application except the former further limits the target molecule comprises a first allele at a first polymorphic site and second target molecules comprises a second allele at a second polymorphic site.  Regardless the nature of the target molecule, both method comprises same steps to achieve same purpose. As such, the method claimed in claim 31 of the present application is not patentably distinct from the method of claim 1 from the ‘203 patent.
Regarding claim 33, claim 25 of the ‘203 patent also recites the label sequence is at least 6 nucleotides in length.
Regarding claim 34, claim 2 of the ‘203 patent also recites sequencing the labeled target molecule following amplification.  Although claim 34 does not recite an amplification step, it would have been obvious to amplify nucleic acid prior to sequencing analysis to ensure sufficient template is present.
Regarding claim 35, claim 3 of the ‘203 patent also recites mapping the sequencing reads to a reference sequence.
Regarding claim 36, claim 4 of the ‘203 patent also recites aligning the plurality of sequencing reads.
Regarding claim 37, claim 5 of the ‘203 patent also recites detecting mismatch in a label sequence by sequencing.
Regarding claim 41, claim 7 of the ‘203 patent also recites adding an adapter to each of the first and second target molecule.
Regarding claim 42, claim 10 of the ‘203 patent also recites amplification is accomplished through PCR, and claim 29 of the ‘203 recites attaching step comprises reverse transcription.
Regarding 49, claim 23 of the ‘203 patent recites the sample is from an individual. It would have been obvious to an ordinary skilled in the art that an individual encompasses human, which belong to mammal.
Regarding claim 51, claim 22 of the ‘203 patent recites the sample is from a cell.
Regarding claim 52 and 53, it would have been obvious to an ordinary skilled in the art that cells from an individual (claim 23 of the ‘203 patent) would comprises genomic DNA and have two or more cells. 

Claims 31, 32, 34-44, 46-48, 51 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-20 of U.S. Patent No. 10,047,394. Although the claims at issue are not identical, they are not patentably distinct from each other because a method that comprise steps that overlap in scope.
Claim 31 (of the present application) is drawn to a method that comprises attaching a label sequence to a plurality of occurrences of a first and second target sequence, and detecting the new molecule having label attached to the target sequences by detecting the label sequence, wherein the number of label is m, and number of occurrences of first and second target molecule is n1 and n2 respectively, and the ratio of the greater of n1 and n2 to m is smaller than 0.2.  
Claim 1 of the ‘394 patent is drawn to a method of randomly attaching label sequences from a set of m label sequences to first target molecule and a second target molecules in a sample, and detecting the new molecule having label attached to the target sequences by detecting the label sequence, wherein the number of label is m, and number of occurrences of first and second target molecule is n1 and n2 respectively, and the ratio of the greater of n1 and n2 to m is smaller than 0.2, and wherein more than 90% of the new first and second molecules have a label that is different from the labels on the other new first molecules and new second molecules.
It would have been obvious to an ordinary skilled in the art that the claimed method of claim 1 of the ‘394 patent is same as the claimed method of claim 31 of the present application except the former further recites a wherein clause that “more than 90% of the new first and second molecules have a label that is different from the labels on the other new first molecules and new second molecules.” However, the inclusion of this wherein clause does not make change to the steps of method claimed in claim 1 of the ‘394 patent.  As such, the method claimed in claim 31 of the present application is not patentably distinct from the method of claim 1 from the ‘394 patent.
Regarding claim 32, claim 6 of the ‘394 patent also recites the ratio of the greater of n1 and n2 to m is smaller than 0.02.
Regarding claim 34, claim 7 of the ‘394 patent recites sequencing the labeled target molecule.
Regarding claim 35, claim 8 of the ‘394 patent also recites mapping the sequencing reads to a reference sequence.
Regarding claim 36, claim 9 of the ‘394 patent also recites aligning the plurality of sequencing reads.
Regarding claim 37, claim 10 of the ‘394 patent also recites detecting mismatch in a label sequence by sequencing.
Regarding claim 38, claim 11 of the ‘394 patent also recites sequencing a portion of the label or a portion of the first target molecule. 
Regarding claim 39, claim 12 of the ‘394 patent recites the number of labels present on the new first molecules indicates the number of new first molecules.  
Regarding claim 40, claim 13 of the ’394 patent also recites scoring a label in sequencing reads. 
Regarding claim 41, claim 14 of the ‘394 patent also recites adding an adapter to each of the first and second target molecule.
Regarding claims 42 and 43, claims 15 and 16 of the ‘394 patent also recites attaching step comprises reverse transcription.
Regarding claim 44, claim 18 of the ‘394 patent recites the label sequence comprises oligo-dT.
Regarding claim 46, claim 17 of the ‘394 patent recites the target molecule is RNA.
Regarding claims 47, 48 and 52, claim 19 of the ‘394 patent recites the target molecule is DNA. 
Regarding claim 51, claim 20 of the ‘394 patent recites the sample is from a single cell.

Claims 31, 32, 34-44, 46-48, 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-14, 16-18, 22, 27 and 28 of U.S. Patent No. 10,202,646. Although the claims at issue are not identical, they are not patentably distinct from each other because a method that comprise steps that overlap in scope.
Claim 31 (of the present application) is drawn to a method that comprises attaching a label sequence to a plurality of occurrences of a first and second target sequence, and detecting the new molecule having label attached to the target sequences by detecting the label sequence, wherein the number of label is m, and number of occurrences of first and second target molecule is n1 and n2 respectively, and the ratio of the greater of n1 and n2 to m is smaller than 0.2.  
Claim 1 of the ‘646 patent is drawn to a method of randomly attaching label sequences from a set of m label sequences to first target molecule and a second target molecules in a sample, and detecting the new molecule having label attached to the target sequences by detecting the label sequence, wherein the number of label is m, and number of occurrences of first and second target molecule is n1 and n2 respectively, and the ratio of the greater of n1 and n2 to m is smaller than 0.2, and wherein more than 90% of the new first and second molecules have a label that is different from the labels on the other new first molecules and new second molecules.
It would have been obvious to an ordinary skilled in the art that the claimed method of claim 1 of the ‘646 patent is same as the claimed method of claim 31 of the present application except the former further recites a wherein clause that “more than 90% of the new first and second molecules have a label that is different from the labels on the other new first molecules and new second molecules.” However, the inclusion of this wherein clause does not make change to the steps of method claimed in claim 1 of the ‘646 patent.  As such, the method claimed in claim 31 of the present application is not patentably distinct from the method of claim 1 from the ‘646 patent.
Regarding claim 32, claim 6 of the ‘646 patent also recites the ratio of greater of n1 and n2 to m is smaller than 0.02.  
Regarding claim 34, claim 7 of the ‘646 patent recites sequencing the labeled target molecule.
Regarding claim 35, claim 8 of the ‘646 patent also recites mapping the sequencing reads to a reference sequence.
Regarding claim 36, claim 9 of the ‘646 patent also recites aligning the plurality of sequencing reads.
Regarding claim 37, claim 10 of the ‘646 patent also recites detecting mismatch in a label sequence by sequencing.
Regarding claim 38, claim 11 of the ‘646 patent also recites sequencing a portion of the label or a portion of the first target molecule. 
Regarding claim 39, claim 12 of the ‘646 patent recites the number of labels present on the new first molecules indicates the number of new first molecules.  
Regarding claim 40, claim 13 of the ’646 patent also recites scoring a label in sequencing reads. 
Regarding claim 41, claim 14 of the ‘646 patent also recites adding an adapter to each of the first and second target molecule.
Regarding claims 42 and 43, claims 16-18 of the ‘646 patent also recites attaching step comprises reverse transcription.
Regarding claim 44, claim 27 of the ‘646 patent recites the label sequence comprises oligo-dT.
Regarding claims 46, 47, 48 and 52, claim 22 of the ‘646 patent recites the target molecule is RNA or DNA. 
Regarding claim 51, claim 28 of the ‘646 patent recites the sample is from a single cell.
Regarding claim 53, claim 29 of the ‘646 patent recites the two target molecules are from two different sample, which would have been obvious to an ordinary skilled in the art that it comprises two or more cells.

Claims 31, 33-48 and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 10-17, 19, 20, 22, 23 and 26-29 of U.S. Patent No. 10,392,661. Although the claims at issue are not identical, they are not patentably distinct from each other because a method that comprise steps that overlap in scope.
Claim 31 (of the present application) is drawn to a method that comprises attaching a label sequence to a plurality of occurrences of a first and second target sequence obtained from a subject, and detecting the new molecule having label attached to the target sequences by detecting the label sequence, wherein the number of label is m, and number of occurrences of first and second target molecule is n1 and n2 respectively, and the ratio of the greater of n1 and n2 to m is smaller than 0.2.  
Claim 1 of the ‘661 patent is drawn to a method of randomly attaching label sequences from a set of m label sequences to first target molecule and a second target molecules in a sample, and detecting the new molecule having label attached to the target sequences by detecting the label sequence, wherein the number of label is m, and number of occurrences of first and second target molecule is n1 and n2 respectively, and the ratio of the greater of n1 and n2 to m is smaller than 0.2. 
It would have been obvious to an ordinary skilled in the art that the claimed method of claim 1 of the ‘661 patent is same as the claimed method of claim 31 of the present application except the present claim recites the sample is from a subject.  However, the difference in the starting sample does not make change to the steps of method claimed in claim 31 of present application.  As such, the method claimed in claim 31 of the present application is not patentably distinct from the method of claim 1 from the ‘661 patent.
Regarding claim 33, claims 5-7 of the ‘661 patent recites the label is 6 or more, 6-28 or 6 nucleotide in length. 
Regarding claim 34, claim 10 of the ‘661 patent recites sequencing the labeled target molecule.
Regarding claim 35, claim 11 of the ‘661 patent also recites mapping the sequencing reads to a reference sequence.
Regarding claim 36, claim 12 of the ‘661 patent also recites aligning the plurality of sequencing reads.
Regarding claim 37, claim 13 of the ‘661 patent also recites detecting mismatch in a label sequence by sequencing.
Regarding claim 38, claim 14 of the ‘661 patent also recites sequencing a portion of the label or a portion of the first target molecule. 
Regarding claim 39, claim 15 of the ‘661 patent recites the number of labels present on the new first molecules indicates the number of new first molecules.  
Regarding claim 40, claim 16 of the ’661 patent also recites scoring a label in sequencing reads. 
Regarding claim 41, claim 17 of the ‘661 patent also recites adding an adapter to each of the first and second target molecule.
Regarding claim 42, claim 18 of the ‘661 patent also recites attaching step comprises reverse transcription or PCR. 
Regarding claim 43, claim 20 of the ‘661 patent recites the attaching step is performed using a reverse transcriptase, a DNA polymerase or a combination thereof. 
Regarding claim 44, claim 22 of the ‘661 patent recites the label sequence comprises oligo-dT.
Regarding claim 45, claim 23 of the ‘661 patent recites the label comprises a target specific region to first or second target molecule.
Regarding claims 46, 47, 48, claims 26 and 27 of the ‘661 patent recites the target molecule is RNA and DNA. 
Regarding claim 51, claim 28 of the ‘661 patent recites the sample is from a single cell.
Regarding claims 52 and 53, claim 29 of the ‘661 patent recites the sample comprises genomic DNA from two or more cells.  

Claims 31, 34-38, 41-44, 46-48, 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, 12, 16, 20-23, 25, 29, 31-33 of U.S. Patent No. 10,059,991. Although the claims at issue are not identical, they are not patentably distinct from each other because a method that comprise steps that overlap in scope.
Claim 31 (of the present application) is drawn to a method that comprises attaching a label sequence to a plurality of occurrences of a first and second target sequence, and detecting the new molecule having label attached to the target sequences by detecting the label sequence, wherein the number of label is m, and number of occurrences of first and second target molecule is n1 and n2 respectively, and the ratio of the greater of n1 and n2 to m is smaller than 0.2.  
Claim 1 of the ‘991 patent is drawn to a method of randomly attaching label sequences from a set of m label sequences to first target molecule and a second target molecules in a sample, amplifying the labeled first and second target molecule to create clonal population of the first and second molecule, and detecting the new molecule having label attached to the target sequences by detecting the label sequence, wherein the number of label is m, and number of occurrences of first and second target molecule is n1 and n2 respectively, and the ratio of the greater of n1 and n2 to m is smaller than 0.2, and wherein more than 90% of the new first and second molecules have a label that is different from the labels on the other new first molecules and new second molecules.
It would have been obvious to an ordinary skilled in the art that the claimed method of claim 1 of the ‘991 patent is same as the claimed method of claim 31 of the present application except the former further recites a wherein clause that “more than 90% of the new first and second molecules have a label that is different from the labels on the other new first molecules and new second molecules,” and an amplification step prior to the detection step. However, the inclusion of this wherein clause does not make change to the steps of method claimed in claim 1 of the ‘991 patent.  Amplifying the labeled sequence prior to detection would have been obvious to an ordinary skilled in the art to ensure sufficient template for sequencing.  As such, the method claimed in claim 31 of the present application is not patentably distinct from the method of claim 1 from the ‘991 patent.
Regarding claim 34, claim 6 of the ‘991 patent recites sequencing the labeled target molecule.
Regarding claim 35, claim 7 of the ‘991 patent also recites mapping the sequencing reads to a reference sequence.
Regarding claim 36, claim 8 of the ‘991 patent also recites aligning the plurality of sequencing reads.
Regarding claim 37, claim 9 of the ‘991 patent also recites detecting mismatch in a label sequence by sequencing.
Regarding claim 38, claim 10 of the ‘991 patent also recites sequencing a portion of the label or a portion of the first target molecule. 
Regarding claim 41, claim 12 of the ‘991 patent also recites adding an adapter to each of the first and second target molecule.
Regarding claims 42 and 43, claims 16, 20 and 29 of the ‘991 patent also recites attaching step comprises reverse transcription and PCR.  
Regarding claim 44, claim 23 of the ‘991 patent recites the label sequence comprises oligo-dT.
Regarding claims 46, 47, 48 and 52, claim 21, 22 and 25 of the ‘991 patent recites the target molecule is RNA or DNA. 
Regarding claim 51, claim 31 of the ‘991 patent recites the sample is from a single cell.
Regarding claim 53, claims 32 and 33 of the ‘991 patent recites the two target molecules are a cell population and tissue sample, which would have been obvious to an ordinary skilled in the art that it comprises genomic DNA from two or more cells.

Claims 31-48, 51 and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31, 34, 35, 37-52, 55, 56 and 58 of copending Application No. 16/846,133 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both methods comprises steps that are similar and overlap in scope.
Claim 31 (of the present application) is drawn to a method that comprises attaching a label sequence to a plurality of occurrences of a first and second target sequence obtained from a subject, and detecting the new molecule having label attached to the target sequences by detecting the label sequence, wherein the number of label is m, and number of occurrences of first and second target molecule is n1 and n2 respectively, and the ratio of the greater of n1 and n2 to m is smaller than 0.2.  
Claim 31 of the ‘133 application is drawn to a method comprises the steps of randomly attaching label sequences from a set of m label sequences to first target molecule and a second target molecules in a sample, and detecting the new molecule having label attached to the target sequences by detecting the label sequence, wherein the number of label is m, and number of occurrences of first and second target molecule is n1 and n2 respectively, and the ratio of the greater of n1 and n2 to m is smaller than 0.2. 
It would have been obvious to an ordinary skilled in the art that the claimed method of claim 31 of the ‘133 application is same as the claimed method of claim 31 of the present application except the present claim recites the sample is from a subject.  However, the difference in the starting sample does not make change to the steps of method claimed in claim 31 of present application.  As such, the method claimed in claim 31 of the present application is not patentably distinct from the method of claim 31 from the ‘133 application.  
Regarding claim 32, claim 34 of the ‘133 application recites the ratio of the greater of n1 and n2 to m is smaller than 0.02. 
Regarding claim 33, claim 35 of the ‘133 application recites the label is 6 or more nucleotide in length. 
Regarding claim 34, claim 37 of the ‘133 application recites sequencing the labeled target molecule.
Regarding claim 35, claim 38 of the ‘133 application also recites mapping the sequencing reads to a reference sequence.
Regarding claim 36, claim 39 of the ‘133 application also recites aligning the plurality of sequencing reads.
Regarding claim 37, claim 40 of the ‘133 application also recites detecting mismatch in a label sequence by sequencing.
Regarding claim 38, claim 41 of the ‘133 application also recites sequencing a portion of the label or a portion of the first target molecule. 
Regarding claim 39, claim 42 of the ’133 application recites the number of labels present on the new first molecules indicates the number of new first molecules.  
Regarding claim 40, claim 43 of the ’133 application also recites scoring a label in sequencing reads. 
Regarding claim 41, claim 44 of the ‘133 application also recites adding an adapter to each of the first and second target molecule.
Regarding claim 42, claim 45 of the ‘133 application also recites attaching step comprises reverse transcription or PCR. 
Regarding claim 43, claim 46 of the ‘133 application recites the attaching step is performed using a reverse transcriptase, a DNA polymerase or a combination thereof. 
Regarding claim 44, claims 48 and 51 of the ‘133 application recites the label sequence comprises oligo-dT, and claim 50 recites the label comprises randomer sequence.
Regarding claim 45, claim 49 of the ‘133 application recites the label comprises a target specific region to first or second target molecule.
Regarding claims 46, 47, 48, claims 52 and 55 of the ‘133 application recites the target molecule is RNA and DNA. 
Regarding claim 51, claim 56 of the ‘133 application recites the sample is from a single cell.
Regarding claims 53, claim 58 of the ‘133 application recites the sample comprises nucleic acid from two or more cells.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636